Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



OSCAR ZUBIA,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-06-00146-CR

Appeal from the

384th District Court

of El Paso County, Texas

(TC# 20020D04331)




O P I N I O N

            Appellant waived trial by jury and entered a plea of guilty before the court to the offense of
aggravated sexual assault of a child.  The court assessed punishment at seven years’ community
supervision-deferred.  Subsequently, an amended motion to adjudicate guilt was filed by the District
Attorney.  After a hearing upon that motion, the court adjudicated Appellant guilty and assessed
punishment at twenty-five years in the Institutional Division of the Texas Department of Criminal
Justice.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485
S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.  A discussion of the contentions advanced in counsel’s brief would add nothing to the
jurisprudence of the state.
            The judgment is affirmed.
 
                                                                        KENNETH R. CARR, Justice

December 14, 2006

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)